Mangano, J. P. (concurring in part and dissenting in part).
I concur with so much of the majority opinion which affirms Criminal Term’s denial of those branches of defendant’s pretrial motion which seeks to suppress (1) an oral statement given by defendant to the police and (2) a statement by the defendant to the mother of the complain*220ant. Nevertheless, I am compelled to vote in favor of (1) reversing the judgment of conviction, (2) granting those branches of defendant’s motion which seek to suppress a tape-recorded and a written confession given by defendant to the police, and (3) ordering a new trial.
It is undisputed that the interrogating police officer in the case at bar had actual knowledge that the suspect being questioned, i.e., the defendant, was arrested by members of the same police department on two unrelated misdemeanors of public lewdness which occurred on April .7, and May 14, 1980, approximately 6% and 5Vb months prior to the instant interrogation of October 28, 1980.
In People v Bartolomeo (53 NY2d 225, 232), the Court of Appeals held that where the interrogating police officer has actual knowledge that the suspect being questioned was recently arrested by the same law enforcement agency on an unrelated charge, (1) the police have an obligation to make inquiry as to whether the defendant is represented by an attorney in connection with the unrelated charge and (2) in the absence of such an inquiry, the police are “chargeable with what such an inquiry would have disclosed”. “[Statements obtained in consequence of the interrogation must be suppressed if in fact the suspect is represented by an attorney with respect to the unrelated charge even though the fact of such representation is unknown to the officer” (People v Bartolomeo, supra, p 229; People v Lucarano, 61 NY2d 138).
However, the determination in People v Bartolomeo (supra) applies only to custodial interrogations of defendants (People v Bartolomeo, supra, p 231; People v Folnsbee, 96 AD2d 623; People v Torres, 97 AD2d 802, 804; People v Hauswirth, 89 AD2d 357, affd 60 NY2d 904). Based on the facts adduced in the record, and the applicable principles of law, accurately summarized by Justice O’Connor, I agree both with Justice O’Connor and Justice Niehoff, who concurs with Justice O’Connor, that defendant was not in custody at the time he initially went to the police station and gave his oral confession. Accordingly, the holding of People v Bartolomeo (supra) cannot be utilized to suppress this oral confession.
*221Nevertheless, once the oral confession was concluded, it is clear, and the majority so concedes, that defendant was in custody, i.e., a reasonable person in defendant’s position would believe that he would not, under any circumstances, have been permitted to leave the squad room.
It is at this juncture that the police were required to comply with the obligation set forth in People u Bartolomeo (supra) and their failure to do so requires suppression of the tape-recorded and written confessions of the defendant.
In holding to the contrary, Justice O’Connor is of the view that People v Bartolomeo (supra) does not apply to misdemeanors. In concurring with Justice O’Connor, Justice Niehoff concedes that the term “charge” used by the Court of Appeals in People v Bartolomeo (supra, p 229) encompasses misdemeanors, as well as felonies. Nevertheless, in his concurring opinion, he votes to affirm the judgment of conviction on the grounds that (1) the Court of Appeals has never defined with exactitude what a “recent arrest” is, (2) in the absence of any exact definition this court is free to and must define that phrase on an ad hoc basis, (3) the phrase “recent arrest” has a different meaning when applied to misdemeanors as opposed to felonies, and (4) the misdemeanor arrests in the case at bar should not be considered as recent.
I respectfully disagree with these arguments.
Although the Court of Appeals has never exactly defined what constitutes a recent arrest for the purposes of applying the holding in People v Bartolomeo (supra), some guidelines may be gleaned from that case and relevant cases decided subsequent thereto. In People v Bartolomeo (supra), where suppression of defendant’s statements was granted, the interrogating officer knew that the suspect being questioned had been arrested for an unrelated felony by members of the same law enforcement agency nine days before. In People v Smith (54 NY2d 954, 955-956), the Court of Appeals held that actual knowledge of the interrogating officer “that defendant had been arrested eight months earlier on a sodomy charge by the same police department” (emphasis supplied) obligated the officer to make inquiry concerning the earlier unrelated charge. In contrast to these cases, the Court of Appeals held in People *222v Fuschino (59 NY2d 91) that the interrogating officer who had personally arrested the defendant on charges of harassment (a violation) 14 months prior to the custodial questioning, was under no obligation to inquire as to the status of those charges since it was reasonable to assume (as indeed the officer did assume) that those charges had been disposed of after so lengthy a period.
Since the prior unrelated misdemeanor charges in the instant case were only 6 and 5V2 months old, they were, from a time perspective, sufficiently recent, pursuant to People v Smith (supra), to invoke the holding of People v Bartolomeo (supra). Moreover, there is no language in any of these afore-mentioned cases which indicates that a particular time span which is concededly recent with respect to a prior felony arrest, suddenly becomes remote with respect to a prior misdemeanor arrest. Nor do I find any support for such a proposition in the holding of the Court of Appeals in People v Servidio (54 NY2d 951). In People v Servidio (supra), the interrogating officer had no actual knowledge of the prior unrelated 2 ^-month-old misdemeanor arrest. Under those circumstances, the Court of Appeals held in People v Servidio (supra) that the interrogating officer had no duty to make any inquiry about any pending unrelated charges. Nor is the excerpt from People v Servidio (supra) quoted by Justice O’Connor relevant to the case at bar. A close examination of that excerpt reveals that the Court of Appeals was dealing therein with the issue of constructive knowledge on the part of the interrogating officer, and not actual knowledge.
Finally, I agree with Justice Niehoff that the defendant’s tape-recorded and written confessions cannot be admitted on the ground that defendant’s consistent course of conduct is a functional equivalent to the denials found in People v Lucarano (supra).
Since two of defendant’s three confessions to the police, i.e., the tape-recorded and typed confessions, must, in my view, be suppressed, I turn to the next question to be resolved, whether defendant’s judgment of conviction must be reversed, or may it be affirmed on harmless error principles in view of the fact that his oral confession was properly admitted into evidence.
*223In resolving this issue, the Court of Appeals in People v Schaeffer (56 NY2d 448, 455-456) has set forth the following guidelines:
“Especially is this true when the flawed evidence, as here, is in the nature of a confession, since, as pragmatic practitioners long ago learned, confessions of crime, supremely self-condemnatory acts, are almost sure to weigh most heavily with fact finders (see People v Ramos, 40 NY2d 610, 618-619; McCormick, Evidence [2d ed], § 148, p 316; Richardson, Evidence [10th ed — Prince], § 556). Nevertheless, before constitutional error, even when it deals with confessions, may be found to be harmless, it is not necessary that the untainted evidence on which the verdict in the case must be supported demonstrate undisputable guilt. Rather, the reasonable doubt standard, extremely high though it is, still leaves room for judgmental determination of harmlessness (e.g., People v Sanders, 56 NY2d 51, 66-67). In cumulative statement cases this invites caution.
“Thus, reviewing courts should take into account the degree to which tainted statements are duplicative of untainted ones and, to the extent that they are not, the nature and extent of the differences. For, though the corroborative nature of an overlap between a statement whose admission is infected with error and one which is may not contribute to the weight a fact finder gives to one which was properly received, still the more they differ the greater the possibility that the additional matter supplied by the tainted one was a sine qua non of the production of the verdict.
“And, because consideration of whether an error is harmless requires an evaluation not only of the tainted matter, but of the strength of the case absent the taint, the court must focus on the reliability and persuasiveness of the untainted matter and its source. So, for instance, written statements may be ‘looked at as more reliable than their more evanescent oral counterparts’ (People v Garofolo, 46 NY2d 592,602, supra; see People v Prince, 50 NY2d 883 [tainted statement taken by an Assistant District Attorney in his official capacity held not harmless though untainted one was of similar content]).
*224“In short, neither side of the evidentiary equation may be ignored; and in the end, the picture must be seen as a whole.
“The ultimate question, of course, must be whether the People, as the beneficiary of the error, have fully borne the burden of establishing harmlessness by the strict, though not unrealistic Chapman-Crimmins standard; fair trial requires no less (Chapman v California, 386 US 18, 24, supra)”.
The case of People v Garofolo (46 NY2d 592) is particularly instructive to the facts at bar. In People v Garofolo (supra), defendant gave an oral confession to the police which was properly admitted into evidence. His subsequent written confession, which was “identical in all material respects” to the oral confession (People v Garofolo, supra, p 602), was admitted by the trial court but was suppressed by the Court of Appeals, due to the fact that it was obtained without the presence of counsel who had already entered the proceeding. In the Court of Appeals, the People argued (p 602) that “because the untainted oral confession was identical in all material respects with the written one, it was not error [for the trial court] to have failed to suppress the latter”. The Court of Appeals rejected that argument stating (People v Garofolo, supra, p 602): “It is well-nigh impossible to avoid the conclusion that the written version was accorded greater weight by the jury than was the oral one (see People v Donovan, [13 NY2d 148], 153). As witness the rules relating to parol evidence and the Statute of Frauds, written documents, especially those signed by the parties to be charged, are commonly understood, even if sometimes undeservedly, to evince a degree of deliberation and authenticity not generally associated with oral proof of the same events (see, generally, 9 Wigmore, Evidence, § 2454). This is not a preference confined to the legal mind alone. Serious written materials, in book form or otherwise, ordinarily are looked at as more reliable than their more evanescent oral counterparts, which are so much more often subject to the vagaries of memory and narration. So, when coupled with a confirmatory writing, even an oral statement takes on added credibility. Thus, by reiterating and, hence, corroborating the *225substance of the oral confession, the written statement may well have erased whatever doubts the jury entertained concerning the credibility of the witnesses upon whom the People had to rely to prove the contents of the unwritten one”.
Viewed within the framework of these guidelines, the improper introduction into evidence of defendant’s tape-recorded and written confessions to the police cannot be considered harmless error in the case at bar.
Accordingly, I dissent in part and vote to reverse the judgment of conviction, and order a new trial.
Weinstein, J., concurs with O’Connor, J.; Niehoff, J., concurs in a separate opinion; Mangano, J. P., concurs in part and dissents in part and votes to reverse the judgment appealed from, to grant those branches of defendant’s motion which sought to suppress tape-recorded and written confessions given by defendant to the police, and to order a new trial, in an opinion in which Brown, J., concurs.
Judgment of the Supreme Court, Suffolk County, rendered May 5, 1981, affirmed.